Citation Nr: 0313321	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  96-26 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating from 30 percent for 
degenerative joint disease of the left knee, status-post 
total knee replacement.

2.  Whether a January 1965 rating decision which granted 
service connection for a scar on the left knee, healed, with 
residuals of a superficial abrasion, and assigned a 
noncompensable rating was clearly and unmistakably erroneous. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to August 
1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 RO decision which granted the 
veteran an increased rating, from 0 to 10 percent, for a left 
knee disability, effective from March 10, 1993.  

In his appeal to the Board, the veteran not only indicated 
that he was entitled to a higher rating for his left knee 
disability but also that he was entitled to an earlier 
effective date for a compensable rating for his left knee 
disability. With specific regard to his earlier effective 
date claim, he argued that the RO, in its January 1965 
decision, which granted service connection for a left knee 
disability and assigned a 0 percent rating, committed CUE by 
not adequately considering the extent and severity of his 
left knee disability.

By an April 1996 decision, the RO determined that there had 
been CUE in its May 1995 RO decision. Correcting the error, 
an earlier effective date of December 21, 1992, was assigned 
for the veteran's 10 percent rating for a left knee 
disability. By a December 1997 RO decision, he was granted an 
increased rating, to 20 percent, effective from December 21, 
1992. By a September 1998 RO decision, he was granted a 
temporary 100 percent rating based on surgery for his 
service-connected left knee disability, and this total rating 
was made effective from July 24, 1998; thereafter, a 30 
percent rating was assigned effective from September 1, 1999.

The veteran's claim was remanded by the Board in June 2000, 
and in a September 2002 rating decision, the RO increased the 
veteran's left knee rating to 30 percent effective December 
21, 1992.  This amounted to granting the veteran an increased 
rating for the period prior to July 24, 1998.  


FINDINGS OF FACT

1. The veteran underwent a left knee replacement in July 
1998.  

2.  Before July 1998, the veteran had arthritis in his left 
knee, along with very slight laxity.

3.  Before July 1998, the veteran had pain in his left knee 
with range of motion from 0 to 130 degrees. 

4.  After July 1998, the veteran had instability, difficulty 
standing and walking, weakness, pain, lack of endurance, 
incoordination, and fatigue from his left knee; he had full 
range of motion in his left knee.  

5.  The veteran does not have chronic residuals consisting of 
severe painful motion or weakness in the left knee.  

6.  In a January 1965 rating decision, the RO assigned a 
noncompensable rating for the veteran's scar on the left 
knee.  

7.  The January 1965 rating decision was consistent with and 
supported by the applicable law and the evidence then of 
record.







CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for the veteran's service-connected left knee disability have 
not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5257, 
5260, 5261 (2002).

2.  The January 1965 rating decision that granted service 
connection for a scar on the left knee, healed, with 
residuals of a superficial abrasion, and assigned a 
noncompensable rating was not clearly and unmistakably 
erroneous. 38 U.S.C.A. §  7105 (West 2002); 38 C.F.R. §§ 
3.104, 3.105(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show treatment for a left knee injury 
in 1961 with a temporary L3 profile in April 1961.  An x-ray 
report from April 1961 was suggestive of medial joint space 
narrowing, with no other evidence of abnormality.  At 
separation in June 1961, the veteran's lower extremities were 
evaluated as normal.  The veteran was seen in July 1961, 
after being kicked in the left knee 5 days prior.  Diagnosis 
was arthritis, acute, due to trauma.  

A VA x-ray from October 1964 showed no intrinsic bone or 
joint pathology.  

At a November 1964 VA examination, the veteran's left knee 
showed a healed scar over the patella.  There was a 
superficial old abrasion, non-tender.  There was very slight 
crepitus, with no instability.  There was no drawer sign.  
There was no definite history of locking.  The veteran 
claimed that in the morning, his knee was locked in 
extension.  When the knee was completely flexed, he 
complained of pain.  There was no atrophy.  Diagnoses were 
healed superficial scar (abrasion) and no specific pathology 
at the examination.  

In a January 1965 rating decision, the RO granted service 
connection for a scar on the left knee, healed, with 
residuals of a superficial abrasion, and assigned a 
noncompensable rating under Diagnostic Code 7805.  

VA Medical Center treatment records from 1993 show that the 
veteran underwent physical therapy for his knee.  An MRI from 
July 1993 showed arthritis of the knee.  

The veteran underwent a VA examination in April 1995.  The 
veteran complained of pain in the knee and that his knee 
locked and occasionally gave way.  He stated that he had 
fallen several times, and could not run or walk too far.  
Examination showed a scar at the superior pole of the 
patella, and that the knee was tender to palpation on both 
sides of the knees.  There was no instability.  There was no 
swelling, deformity, or other impairment of the knee.  Range 
of motion was from 0 to 130 degrees.  X-rays showed 
degenerative disease with spur formation.  Diagnosis was 
degenerative disease with narrow joint space of the left 
knee.  The examiner commented that the fall in service had 
been a contributing factor in the development of degenerative 
disease of the left knee.  

In a May 1995 rating decision, the RO granted the veteran an 
increased rating for his left knee condition to 10 percent.  

In a December 1996 decision, the Social Security 
Administration (SSA) granted the veteran benefits in part 
based on his severe chronic left knee pain, but also because 
of non-service-connected hypertension.  

VA Medical Center treatment records were submitted from 1995 
to 1997.  In April 1997, the veteran's range of motion of the 
knee was within normal limits.  Assessment was left ACL tear, 
possible meniscal tear, and osteoarthritis.  A VA Medical 
Center treatment record from June 1997 shows that the veteran 
continued to be seen for physical therapy for his knee.  

The veteran was afforded a hearing before the RO in September 
1997.  He testified about the care he received at the VA 
Medical Center.  He described falling because of his knee and 
his left knee buckling.  

The veteran underwent a VA examination in October 1997.  
There was pain, swelling, and giving way.  The veteran walked 
with a slight limp and used a cane.  There was normal range 
of motion of 0 to 130 degrees.  There was very slight laxity.  
Diagnosis was degenerative arthritis; status-post knee 
surgery; chondromalacia patellae of medial femoral condyle; 
and meniscal tears.  

VA Medical Center treatment records were submitted from 1998.  
They show that the veteran underwent an uneventful left total 
knee replacement in July 1998.  

The veteran underwent a VA examination in September 2001.  He 
complained of pain on trying to ambulate.  He had a very 
antalgic gait component.  He used a cane and still had 
instability with his gait pattern.  He had an inability to 
stand for any length of time.  Examination showed normal 
posture with antalgic gait.  The veteran had limited function 
of standing and walking due to pain in walking distances.  
Examination showed weakness.  There is no heat, redness, 
swelling, effusion or drainage.  Range of motion was full.  
Flexion was 140 degrees with pain at 140 degrees, and 
extension was 0 degrees with pain at 0 degrees.  Drawer and 
McMurray tests were not for application for a total knee 
replacement.  The range of motion was additionally limited by 
pain, weakness, lack of endurance, and incoordination wherein 
fatigue had the major functional impact.  The veteran had no 
constitutional signs of arthritis such as anemia, weight 
loss, fever, or skin disorder.  X-rays showed an excellent 
knee replacement with good balance of the knee.  The 
examiner's impression was degenerative arthritis of the left 
knee, status post total replacement with residuals of painful 
motion, fatigue, weakness, lack of endurance, and 
incoordination.  The main problem was some fatigue, buckling, 
and giving way of the lower extremity with an antalgic 
component when he walked.  



Analysis

The Veterans Claims Assistance Act of 2000

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to his claim.  
This information was provided in the May 1996 Statement of 
the Case as well as the December 1997, February 1999, and 
September 2002 Supplemental Statements of the Case.  In these 
documents, the RO also provided notice of what evidence it 
had considered.    

In the September 2002 Supplemental Statement of the Case, the 
RO provided the veteran notice about the VCAA.  In the SSOC, 
the RO informed the veteran about the provisions of the VCAA, 
requiring it to ask the veteran about any additional evidence 
he wanted obtained, and that the RO was required to make 
reasonable efforts in obtaining relevant records and to 
inform the veteran about the attempts.  Throughout the appeal 
and in the SSOC, the veteran has been asked to provide VA 
with information about other evidence that might be 
available, and was told VA would assist him in obtaining 
additional evidence (such as private medical reports and 
reports from federal agencies).  In short, the RO has 
informed the appellant which information and evidence that 
the appellant was to provide to VA and which information and 
evidence that the VA would attempt to obtain on behalf of the 
appellant.    38 C.F.R. § 3.159 (b) (2002); Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).  

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  He was 
afforded several VA examinations to determine the current 
severity of his left knee.  For the aforementioned reasons, 
there is no reasonable possibility that further assistance 
would aid in the substantiation of the claim.  In short, the 
requirements under the VCAA have been met.  


.  Entitlement to an increased rating from 30 percent for a 
left knee disability.  
  
In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002).  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2 (2002), where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7. 

When the veteran has undergone a knee replacement, a 100 
percent rating is granted for 1 year following implantation 
of prosthesis.  A 60 percent rating is assigned when there 
are chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  The minimum rating is a 
30 percent rating.  When there are intermediate degrees of 
residual weakness, pain, or limitation of motion, the code 
instructs to rate by analogy to diagnostic codes 5256, 5261, 
or 5262.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2003).  

When there is extremely unfavorable ankylosis of the knee, in 
flexion at an angle of 45 degrees of more, then a 60 percent 
rating is assigned.  When there is ankylosis of the knee in 
flexion between 20 and 45 degrees, then a 50 percent rating 
is assigned.  When there is ankylosis in flexion between 10 
and 20 degrees, then a 40 percent rating is assigned.  When 
there is ankylosis but with a favorable angle in full 
extension, or in slight flexion between 0 degrees and 10 
degrees, a 30 percent rating is assigned.  38 C.F.R. § 4.71 
(a), Diagnostic Code 5256 (2003).

Regarding other impairments of the knee, when there is severe 
recurrent subluxation or lateral instability, a 30 percent 
rating is assigned.  When there is moderate recurrent 
subluxation or lateral instability, a 20 percent rating is 
assigned.  When there is slight recurrent subluxation or 
lateral instability, a 10 percent rating is assigned.  
38 C.F.R. § 4.71 (a), Diagnostic Code 5257 (2003).

When semilunar cartilage is dislocated with frequent episodes 
of "locking", pain, and effusion into the joint, a 20 
percent rating is assigned.  38 C.F.R. § 4.71 (a), Diagnostic 
Code 5258 (2003).

When semilunar cartilage has been removed and is symptomatic, 
a 10 percent rating is assigned.  38 C.F.R. § 4.71 (a), 
Diagnostic Code 5259 (2003).

When flexion of the leg is limited to 15 degrees, a 30 
percent rating is assigned.  When flexion of the leg is 
limited to 30 degrees, a 20 percent rating is assigned. When 
flexion of the leg is limited to 45 degrees, a 10 percent 
rating is assigned.  When flexion of the leg is limited to 60 
degrees, a noncompensable rating is assigned.  38 C.F.R. 
§ 4.71 (a), Diagnostic Code 5260 (2003).

When extension of the leg is limited to 45 degrees, a 50 
percent rating is assigned. When extension of the leg is 
limited to 30 degrees, a 40 percent rating is assigned.
When extension of the leg is limited to 20 degrees, a 30 
percent rating is assigned.  When extension of the leg is 
limited to 15 degrees, a 20 percent rating is assigned.  When 
extension of the leg is limited to 10 degrees, a 10 percent 
rating is assigned.  When extension of the leg is limited to 
5 degrees, a noncompensable rating is assigned.  38 C.F.R. 
§ 4.71 (a), Diagnostic Code 5261 (2003).  

The VA's General Counsel issued a precedent opinion which 
held that although a veteran can be rated separately under 
both Diagnostic Code 5257 and Diagnostic Code 5003 for 
arthritis, "a separate rating must be based upon additional 
disability. When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis." VAOGCPREC 23-97 
(July 1, 1997). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. 
§§ 4.40 and 4.45 (regulations pertaining to functional loss 
of the joints due to such factors as pain, weakened movement, 
excess fatigability, and incoordination).  Therefore, to the 
extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted, including during flare-ups.

Under Diagnostic Code 5003 for degenerative arthritis, the 
veteran's disability is to be rated according to limitation 
of motion of the knee.  The law provides that, to warrant a 
separate rating for arthritis, the veteran must at least be 
entitled to a noncompensable rating under limitation of 
motion.  If limitation of motion exists which is 
noncompensable, then a 10 percent rating is to be assigned.  
If there is no limitation of motion, the veteran can still be 
assigned a 10 percent rating if there is x-ray evidence of 
involvement of 2 more major joints or 2 or more minor joints.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).  

38 C.F.R. § 4.59 provides that "[i]t is the intention to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint."  Read together, 
Diagnostic Code 5003 and section 4.59 thus prescribe that a 
painful major joint or group of joints affected by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 10 
percent rating, even though there is no actual limitation of 
motion. See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).

Consideration of the veteran's claim for an increased rating 
from 30 percent will be done separately for the time period 
before the veteran's left knee replacement in July 1998, and 
for the time period after the left knee replacement.  

Regarding the time period prior to July 1998, the veteran had 
arthritis (noted at the April 1995 and October 1997 VA 
examinations), so he was entitled to separate ratings under 
Diagnostic Code 5257 and Diagnostic Code 5003.  Regarding 
Diagnostic Code 5257, the veteran would have been entitled to 
at most a 10 percent rating for "slight" recurrent 
subluxation or lateral instability since it was noted at the 
October 1997 VA examination that there was very slight 
laxity.  At the April 1995 examination, there was no 
instability.  Regarding the veteran's range of motion he had 
range of motion from 0 to 130 degrees at his April 1995 and 
October 1997 VA examinations.  Therefore, he would have been 
entitled to at most a 10 percent rating under Lichtenfels and 
Diagnostic Code 5003 since the veteran's limitation of motion 
did not even amount to noncompensable limitation of motion 
under Diagnostic Codes 5260 and 5261.  Thus, even though the 
veteran would have been entitled to separate ratings under 
Diagnostic Codes 5257 and either Diagnostic Codes 5260 or 
5261, those separate ratings would have been at most 10 
percent ratings, and would not have formed the basis for a 
total rating greater than the 30 percent rating previously 
assigned.  

For the period after July 1998, for the veteran to be 
entitled to a higher rating under Diagnostic Code 5055, the 
evidence would have to show chronic residuals consisting of 
severe painful motion or weakness in the left knee.  While 
the veteran was noted to have instability, difficulty 
standing and walking, weakness, pain, lack of endurance, 
incoordination, and fatigue at his September 2001 VA 
examination, the x-rays showed an excellent knee replacement 
with good balance of the knee.  In addition, the veteran's 
range of motion was full, and there was no effusion.  For 
these reasons, it is determined that the veteran does not 
have severe painful motion or weakness in the left knee to 
warrant a 60 percent rating under Diagnostic Code 5055.  

It is noted that Diagnostic Code 5055 specifically 
encompasses factors of pain and functional loss within the 
criteria for a 30 percent evaluation.  38 C.F.R. § § 4.40, 
4.45, 4.59.  The veteran is not entitled to a higher rating 
than 30 percent under Diagnostic Code 5257 or Diagnostic Code 
5260 as the maximum ratings under those codes is 30 percent.  
The evidence does not show ankylosis for the veteran to be 
rated under Diagnostic Code 5256.  

The veteran had full range of motion at his September 2001 VA 
examination, so even with pain, weakened movement, excess 
fatigability, and incoordination considered under 38 C.F.R. 
§ § 4.40 and 4.45, the veteran's limitation of motion is not 
the equivalent of limitation of extension to 30 degrees to 
warrant a 40 percent rating under Diagnostic Code 5261.  
 
This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b).  

While the veteran's left knee has had some consequences with 
regard to his employment, his disability does not have 
unusual manifestations and does not affect employment in ways 
that are not already taken into account under the provisions 
of the rating schedule.  It is important to note that, under 
the provisions of  38 C.F.R. § 4.1, the percentage ratings 
contemplated in the rating schedule represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations.  The regulation 
further provides that, in general, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1  In the absence of medical 
evidence showing frequent hospitalizations or marked 
interference with employability (i.e. interference with 
employability not contemplated in the rating criteria), the 
provisions of 38 C.F.R. § 3.321 relating to extraschedular 
evaluations are not applicable here.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  Therefore, 
his claim of an increased rating from 30 percent for a left 
knee disability must be denied.  


Whether there was CUE in a January 1965 rating decision which 
granted service connection and assigned a noncompensable 
rating for a scar on the veteran's left knee with residuals 
of a superficial abrasion  

The veteran claims that he should have been granted a higher 
initial rating for his left knee disability than the 
noncompensable rating he was granted in the January 1965 
rating decision.  

It is noted initially that provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 106-475 (codified at 
38 U.S.C.A. § 5103A (West 2002)); 66 Fed. Reg. 45620-32 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R. § 3.159), are 
not applicable to claims of clear and unmistakable error 
(CUE).  Livesay v. Principi, 15 Vet. App. 165 (2001).  

Under applicable criteria, previous determinations which are 
final and binding, including decisions as to degree of 
disability, will be accepted as correct in the absence of 
CUE.  Where evidence establishes such error, the prior 
decision will be reversed or amended. 38 C.F.R.§ 3.105(a) 
(2002).

The United States Court of Appeals for Veterans Claims 
(Court) has addressed the question of determining when there 
is CUE present in a prior decision.  In this regard, the 
Court has propounded a three-pronged test.  These are (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed a the 
time of the prior adjudication in question. Russell v. 
Principi, 3 Vet. App. 310 (1992).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo the 
court stated,

...CUE is a very specific and rare kind of 'error.'  It is 
the kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.... If a 
claimant-appellant wishes to reasonably raise CUE there must 
be some degree of specificity as to what the alleged error is 
and, unless it is the kind of error...that, if true, would be 
CUE on its face, persuasive reasons must be given as to why 
the result would have been manifestly different but for the 
alleged error.  It must be remembered that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral attack, the presumption 
is even stronger.

The essence of a claim of clear and unmistakable error is 
that it is a collateral attack on an otherwise final rating 
decision by a VA Regional Office. Smith v. Brown, 35 F. 3d 
1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption 
of validity which attaches to that final decision, and when 
such a decision is collaterally attacked, the presumption 
becomes even stronger. See Fugo at 44.  Therefore, a claimant 
who seeks to obtain retroactive benefits based on clear and 
unmistakable error has a much heavier burden than that placed 
upon a claimant who seeks to establish prospective 
entitlement to VA benefits. See Akins v. Derwinski, 1 Vet. 
App. 228, 231 (1991); See also Berger v. Brown, 10 Vet. App. 
166, 169 (1997) (Recognizing a claimant's "extra-heavy 
burden" of persuasion before the Court in a claim of clear 
and unmistakable error).  

At the time of the January 1965 rating decision, governing 
laws and regulations regarding the left knee provided that:

Under Diagnostic Code 7805, a scar was to be rated according 
to the limitation of function of the part affected.  
38 C.F.R. § 4.119, Diagnostic Code 7805 (1965).  

Under Diagnostic Code 7804, a superficial scar which was 
tender and painful on objective demonstration was to be 
assigned a 10 percent rating.  38 C.F.R. § 4.119, Diagnostic 
Code 7804 (1965).  

Regarding other impairments of the knee, when there was 
severe recurrent subluxation or lateral instability, a 30 
percent rating was assigned.  When there was moderate 
recurrent subluxation or lateral instability, a 20 percent 
rating was assigned.  When there was slight recurrent 
subluxation or lateral instability, a 10 percent rating was 
assigned.  38 C.F.R. § 4.71 (a), Diagnostic Code 5257 (1965).

When flexion of the leg was limited to 15 degrees, a 30 
percent rating was assigned.  When flexion of the leg was 
limited to 30 degrees, a 20 percent rating was assigned.  
When flexion of the leg was limited to 45 degrees, a 10 
percent rating was assigned.  When flexion of the leg was 
limited to 60 degrees, a noncompensable rating was assigned.  
38 C.F.R. § 4.71 (a), Diagnostic Code 5260 (1965).

When extension of the leg was limited to 45 degrees, a 50 
percent rating was assigned.  When extension of the leg was 
limited to 30 degrees, a 40 percent rating was assigned.  
When extension of the leg was limited to 20 degrees, a 30 
percent rating was assigned.  When extension of the leg was 
limited to 15 degrees, a 20 percent rating was assigned.  
When extension of the leg was limited to 10 degrees, a 10 
percent rating was assigned.  When extension of the leg was 
limited to 5 degrees, a noncompensable rating was assigned.  
38 C.F.R. § 4.71 (a), Diagnostic Code 5261 (1965).  

In January 1965 the RO granted service connection and 
assigned a noncompensable rating for a scar on the left knee, 
applying Diagnostic Code 7805.  The veteran argues that he 
should have been assigned a compensable rating under 
applicable diagnostic codes.

Even if Diagnostic Codes 5257, 5260, 5261, or 7804 should 
have been considered, the evidence does not show that a 
compensable rating should have been assigned under those 
respected diagnostic codes.  The evidence does not show that 
the veteran had limitation of motion or instability or 
subluxation of the knee at the time of his November 1964 VA 
examination.  Similarly, the veteran's scar was not tender.  
Since the veteran did not have limitation of motion, 
subluxation, or instability of the knee, or a tender and 
painful scar, even if it was error not to have considered 
Diagnostic Codes 5257, 5260, 5261, or 7804, the error was not 
of the sort which would have manifestly changed the outcome 
of the decision had it not been made.  Russell, supra at 313-
14.    

The law provides that a determination as to the existence of 
CUE must be based on the record extant at the time of the 
decision in question.  Russell v. Principi, 3 Vet.App. 310, 
313-14 (1992).  Since the decision in question was rendered 
in January 1965, obviously the findings from the examinations 
and treatment records after January 1965 could not have been 
considered.  The RO based its January 1965 decision on the 
veteran's service medical records and the November 1964 VA 
examination.  

To the extent that the appellant has argued that the RO 
improperly weighed and evaluated the evidence, such 
assertions "can never rise to the stringent definition of 
[clear and unmistakable error]." Fugo, 6 Vet. App. at 44.  
The fact that other interpretations of the service medical 
records and post service evidence are arguably plausible is 
insufficient to establish clear and unmistakable error.  

Thus, in conclusion, the Board finds that there was no CUE 
with respect to application of statutory or regulatory 
provisions.  The appellant has not met the relevant burden, 
and, therefore, the January 1965 rating decision did not 
involve CUE and is final.

ORDER

Entitlement to an increased rating from 30 percent for a left 
knee disability is denied.  

The rating decision of January 1965, which granted service 
connection and assigned a noncompensable rating for a scar on 
the left knee, healed, with residuals of a superficial 
abrasion, did not involve CUE.


	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

